Exhibit 10.2

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (the “Amendment”) shall be
effective on the 2nd day of June, 2006, and is entered into, by and among U.S.
Home Systems, Inc. (“USHS”), a Delaware corporation, and U.S. Remodelers, Inc.
(“U.S. Remodelers”), a Delaware corporation and a subsidiary of USHS
(collectively, USHS and US Remodelers shall be referred to as the “Company”),
and Murray H. Gross, (the “Executive”).

RECITALS

WHEREAS, Executive is employed as President and Chief Executive Officer of USHS
and as an executive officer of U.S. Remodelers and serves as a director of USHS
and U.S. Remodelers;

WHEREAS, effective January 1, 2004 the Company and Executive entered into an
employment agreement (the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to extend the initial term of the
Employment Agreement and to provide other amendments to the Employment Agreement
as set forth herein;

NOW, THEREFORE, the Company and Executive hereby agree to amend the Employment
Agreement as follows:

A. The Initial Term of the Employment Agreement is hereby extended through
December 31, 2009 and Section 2 of the Employment Agreement is hereby amended to
read as follows:

2. Term. The term of this Agreement shall commence on the Effective Date and
shall continue in effect through December 31, 2009 (the “Initial Term”),
provided that if neither party has given written notice (the “Non Renewal
Notice”) on or before November 30, 2009 (or November 30 of any succeeding year
during any Renewal Term), the term of this Agreement shall renew for an
additional one year term (a “Renewal Term”).

B. For a period of 10 years from the date of this Amendment, the Company will
provide the Executive with long term care insurance coverage, provided that the
annual premium to be paid by the Company for this insurance coverage shall not
exceed $25,000. Section 3 (d) of the Employment Agreement is hereby amended by
adding the following provision to such section:

(d) Health and Disability Insurance.

(iv) Long Term Care. The Company shall provide the Executive with long term care
insurance coverage, provided that the annual premium to be paid by the Company
shall not exceed $25,000. The Company shall be obligated to provide Executive
with the long term care insurance coverage until June 2, 2016.



--------------------------------------------------------------------------------

C. Section 6 (h) of the Employment Agreement is hereby amended to read as
follows:

(h) Expiration of Agreement. If either party gives notice that it does not wish
to renew this Agreement during the Initial Term (or any Renewal Term
thereafter), Executive’s employment under this Agreement shall end on
December 31, 2009 (or December 31 of any succeeding Renewal Term), unless the
Agreement is terminated earlier in accordance with another provision of
Section 6.

D. All other terms, conditions and provisions of the Employment Agreement,
except as amended herein, shall remain in full force and effect.

 

U.S. Home Systems, Inc.

/s/ Don A Buchholz

By:   Don A. Buchholz, member of the Board of Directors and Chairman of the
Compensation Committee U.S. Remodelers, Inc.

/s/ Peter T. Bulger

By:   Peter T. Bulger, President Executive

/s/ Murray H. Gross

Murray H. Gross